Case 2:18-cv-05171-JFB-AYS Document 17 Filed 03/25/19 Page 1 of 2 PageID #: 112



UNITED STATES DISTRICT COURT                                        CIVIL CONFERENCE
EASTERN DISTRICT OF NEW YORK                                        MINUTE ORDER

BEFORE: ANNE Y. SHIELDS                                                   DATE: 3/25/19
        U.S. MAGISTRATE JUDGE                                       TIME: 10:30 AM
                                                                    FTR: 10:51-11:03

CASE: CV 18-5171 (JFB) (AYS) Manz v. Giagrasso, et al

TYPE OF CONFERENCE: INITIAL

APPEARANCES:          Plaintiff       Nancy Manz (pro se)

                      Defendant       Noorin Hamid

THE FOLLOWING RULINGS WERE MADE:
9    Scheduling Order entered.
9    Settlement conference scheduled for __ in courtroom 830 of the Long Island Courthouse.
     Counsel shall comply with the undersigned’s individual rules on settlement.
9    Proposed settlement pending: By __, each party shall notify the court by ex parte letter to
     chambers at (631) 712-5715 whether it accepts or rejects the proposed settlement. These
     letters will be kept confidential.
9    The Joint Pretrial Order is accepted for filing and the action is deemed ready for trial.
X    Other:


Rulings by the Court:
           This is an action in which the pro se Plaintiff alleges that her former employers
           illegally eavesdropped on conversations conducted during the Plaintiff’s working
           hours. Plaintiff provided an email address to the Court and defense counsel and
           agreed to be served via email at the email address provided:
           nancy.manz55@gmail.com
           -   All discovery in this matter is STAYED through April 8, 2019.
           -   During the discovery stay, Plaintiff is encouraged to confer with the free pro se
               legal clinic regarding her wish to amend the complaint.
           -   By April 8, 2019, Plaintiff is directed to provide defense counsel with the
               proposed amended complaint for review.
           -   By April 15, 2019, defense counsel is directed to communicate with Plaintiff
               whether they agree to the proposed amended complaint or not. On the same day,
               Defense counsel is further directed to submit a letter on ECF advising this Court
               whether Defendants agree to the allow the proposed amended complaint or intend
               to oppose it.
Case 2:18-cv-05171-JFB-AYS Document 17 Filed 03/25/19 Page 2 of 2 PageID #: 113



         -   Defense counsel is directed to serve a copy of this Order on Plaintiff and provide
             proof of service on ECF, at the email address provided by Plaintiff, by 3/27/2019.




                                                          SO ORDERED

                                                          /s/ Anne Y. Shields
                                                          ANNE Y. SHIELDS
                                                          United States Magistrate Judge
